PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 	15/209,679
Filing Date: 	13 July 2016
Appellant(s): 	Trivver, Inc.
	 












__________________
Rohit Chhabra
For Appellant





EXAMINER’S ANSWER



This is in response to the appeal brief filed 10 October 2021.
This is in response to the appeal brief filed on 10/10/2021 from the Office Action mailed on 10/1/2020.


Grounds of Rejection to be Reviewed on Appeal
	All of the grounds of rejection set forth in the Office Action dated 10/1/2020 from which the appeal is taken are being maintained by the Examiner.
	
	The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-5, 8-10, 31-34, 37-43, 46-48 are rejected under 35 USC 103 as being unpatentable in view of Elber et al. (20020033845) in further view of MacInnes et al. (20050081161) in even further view of Arai et al. (6456286).
Claims 6-7, 35-36, 44-45 are rejected under 35 USC 103 as being unpatentable in view of Elber et al. (20020033845) in further view of MacInnes et al. (20050081161) in even further view of Arai et al. (6456286), in even further view of Bradley et al. (20130262233).




Response to Argument
Appellants argue with substance:

      		 Representative Claim 1: Cited prior art fails to disclose “receiving…a 3D placeholder”, as claimed. The Broadest Reasonable Interpretation does not support the Examiner’s interpretation of a 3D placeholder. The Specification and associated drawings describe a 3D placeholder as a container that can accept an asset to present a “visual representation of the 3D digital smart object to be generated” – see Fig2, ref.210D and Specification, para 27.
	In response, Examiner notes that Elber teaches the claimed limitation of “receiving…a 3D placeholder”. A 3D placeholder represents, in its broadest reasonable interpretation in light of the Applicant’s Specification, a specific location/place that holds a 3D object, i.e. a specific location where a 3D object is placed; Applicant describes the 3D placeholder in the Spec., para 6, as “to present a 3D placeholder…and receive an asset…to be placed within the 3D placeholder”. Elber teaches the concept of a 3D scene- at least para 3, as well as virtual objects that are positioned relative to the positions of other relative objects within a scene – at least para 123. Elber also teaches that each object has a designated location- at least para 56, and that the virtual object has a designated location associated therewith- at least para 35; the location information is defined – at least para 118: “other appropriate coordinates may be used to define locations in the virtual environment”, wherein defining a location is construed as receiving the location.  Elber’s concept of a virtual object’s designated location within a 3D scene is construed as the 3D placeholder of the object.
	
		      Representative Claim 1: Cited prior art fails to disclose “wherein the development platform is configured to receive the 3D placeholder via at least one of an Application Programming Interface (API) or a Software Development Kit (SDK)”. 
	In response, Examiner respectfully disagrees. Elber in view of MacInnes teach the claimed limitation of “wherein the development platform is configured to receive the 3D placeholder via at least one of an Application Programming Interface (API) or a software development kit (SDK).” As noted above, Elber teaches “receiving…a 3D placeholder.” Elber also teaches that the receiving is “by a development platform of a 3D environment” – the development platform, as described by the Applicant in the Spec., para 23, “can be any 3D development platform…the invention described herein is not intended to be limited to any particular 3D development platform”. Elber teaches a virtual environment in which objects can be created in real-time – at least para 198, therefore developed and a development platform.
	MacInnes further teaches publishing content via a Windows API – at least para 58: “MFC 4.0 offers a high level of abstraction that provides convenient access to the native Windows API”.

				      The cited art teaches away from the claimed invention: MacInnes teaches away from using an API and SDK and suggests using an alternative approach of MFC 4.0 – see MacInnes, para 58-59.
	Examiner notes that MacInnes teaches the specific concept of a Windows API that is used to gather/publish content – at least para 58: “MFC 4.0 offers a high level of abstraction that provides convenient access to the native Windows API”. The fact that MacInnes also teaches, in para 58, that an alternate means, i.e. MFC 4.0, makes it possible to write applications “in less time than it would take using the …SDK or other application” frameworks does not take away from MacInnes’s explicit teaching of a Windows API that is used to gather/publish content.

			 	      Fact that references can be combined not sufficient to establish prima facie obviousness. There is no disclosure in either Elber or MacInnes that said API or SDK can be used to receive said 3D placeholder, as claimed. Examiner has failed to provide any rational underpinning to support the legal conclusion of obviousness as to why a person having ordinary skill would be motivated to combine MacInnes’s API disclosure with Elber, as asserted.
	In response, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Examiner further notes that a Windows API (Application programming interface) represents, as is known to one of ordinary skill in the art at the effective filing date, a well-known means that allows user-written programs to interact with Windows. In this case, it would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Elber’s features of receiving, by a development platform of a three dimensional (3D) environment, a 3D placeholder, wherein the development platform is configured to receive the 3D placeholder, with MacInnes’s feature of via at least one of an Application Programming Interface (API) or a software development kit (SDK), since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

       Cited prior art does not disclose “the asset is configured to be replaced with another asset having a polygon count value between the minimum and maximum polygon count value”, as claimed. Arai does not disclose an asset having a maximum number of polygon count. 
	In response, Examiner notes that MacInnes in view of Arai teach the claimed limitation of “the asset is configured to be replaced with another asset having a polygon count value between the minimum and maximum polygon count value”. MacInnes teaches: replacing an object with another object – at least para 136, 52. Arai further teaches the concept of the smallest number of polygons associated with an object, i.e. the minimum asset polygon count value – at least: abstract, col3, lines 45-60. Arai also teaches rendering an object with the number of polygons that is allowed for the processing capability – at least: col5, lines 20-35, which is construed as the maximum polygon count value.

				  The Broadest reasonable interpretation does not support the Examiner’s position. The broadest reasonable interpretation has absolutely no relationship with what may be the optimal polygon count value for rendering or the total polygon count value that would be based on the hardware of the machine deployed by Arai.
	In response, Examiner notes that Arai teaches the concept of a maximum polygon count value associated with an object: it teaches rendering an object with the number of polygons that is allowed for the processing capability – at least: col5, lines 20-35. The fact that this number of polygons is allowed for a processing capability of the computing device – i.e. the maximum polygon count value is associated with a processing capability of the device, does not take away from Arai’s explicit teaching of a maximum polygon count value associated with the object.

				Fact that references can be combined not sufficient to establish prima facie obviousness. The rationale is flawed because a person having ordinary skill in the art would appreciate that the total number of polygons that can be handled by the graphics processing capability will be hardware dependent. The Examiner has failed to provide any rationale underpinning justifying the combination.
	In response, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Elber’s existing features, with MacInnes’s feature of the asset is configured to be replaced with another asset, with Arai’s feature of the asset having a polygon count value between the minimum and maximum polygon count value,
to allow the polygon count to aid in commensurating with the graphics processing capability, thereby ensuring the highest display quality – Arai, col3, lines 15-40.

			Claim 6: Bradley only discloses rotating the product logo to reveal a matrix code. Bradley does not disclose that the asset in a 3D placeholder can be replaced with a branded object. 	
	In response, Examiner notes that Claim 6 does not include a positively recited step of replacing the asset. The claimed language of “can be replaced” implies an alternative can be selected, among: the asset can be replaced, or the asset can remain the same.
Additionally, Examiner notes that Elber in view of MacInnes in further view of Arai in even further view of Bradley teach the claimed limitation of Claim 6:
	the asset can be replaced with a branded object.


			Claim 7: Bradley is not replacing “the asset based on an asset category and asset type associated with the asset”. Instead, some logos are potentially replacing the dots. Examiner has not provided any rationale underpinning justifying the combination.
In response Examiner notes that Claim 7 does not positively recite replacing the asset. Claim 7 comprises:
different branded objects can replace the asset based on an asset category and asset type associated with the asset.
The claimed language of “can replace” implies an alternative can be selected, among: the asset being replaced by different branded objects, or the asset remaining the same (i.e. not being replaced by different branded objects). Additionally, Examiner notes that Bradley does teach displaying a logo object instead of an initial object – see the response to argument above. Bradley also teaches the concept of a plurality of logos to choose from – at least para 90: “integrated with other codes, logos, insignias”.






	For the above reasons, it is believed that the rejections should be sustained.

	Respectfully submitted,

/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/19/2021


Conferees:
/ILANA L SPAR/               Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                         
/Anthony Knight/
RQAS                                                

                                                                                                             
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.